DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high speed” in claims 10-17 is a relative term which renders the claim indefinite. The term “high speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US10096537) in view of Tadafumi (CN101416307). 
Regarding claim 1, Chen teaches a microchannel heat exchanger structure (Fig. 7-10) with a nozzle, comprising: a first heat exchange portion (1014 & 1004-I), a second heat exchange portion (1034 & 1004-O), and at least one nozzle portion (portion with jet elements 1021 & 1018) between the first heat exchange portion and the second heat exchange portion, the first heat exchange portion having a high-pressure heat exchange channel (1014), a first micro- fin array (1004-I) being provided inside the high-pressure heat exchange channel, and the second heat exchange portion having a low-pressure heat exchange channel (1034), the high-pressure heat exchange channel and the low-pressure heat exchange channel being in communication through at least one nozzle (see one of jet elements 1021 & 1018) disposed in the nozzle portion. 
Chen does not teach the nozzle being a Laval nozzle or a conical nozzle.
Tadafumi teaches the nozzle is a conical nozzle (13; Fig. 8), in order to improve the cooling effect (Page 7 of translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the conical nozzle of Tadafumi in order to improve the cooling effect (Page 7 of translation).
Regarding claim 2, Chen as modified teaches the limitations of claim 1, and Chen further teaches a first groove (see annotated Fig. 8 below, hereinafter Fig. A) is provided on an end surface of the first heat exchange portion located on one side at which the nozzle portion (see flow 820 through adjacent jet element) is located, and a medium inlet (Fig. A) is provided on the other end surface, the medium inlet being in communication with the first groove. 

    PNG
    media_image1.png
    351
    604
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 8 of Chen
Regarding claim 3, Chen as modified teaches the limitations of claim 1, and Chen further teaches a second groove (Fig. A) is provided on an end surface of the second heat exchange portion located on one side at which the nozzle portion (see flow 820 through adjacent jet element) is located, and a medium outlet is provided on the other end surface, the medium outlet being in communication with the second groove (Fig. A).
Regarding claim 6, Chen as modified teaches the limitations of claim 1, and Chen further teaches a second micro-fin array (1004-O) is provided in the low-pressure heat exchange channel.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US10096537) in view of Tadafumi (CN101416307) and Nakahama (US20020112847).
	Regarding claims 5 and 7, Chen teaches the limitations of claims 1, and Chen does not teach the first micro-fin array comprises a plurality of first cylindrical tubular structures distributed in an array, a first opening for flowing of a heat exchange medium being provided on a tube wall of the first cylindrical tubular structure, the second micro-fin array comprises a plurality of second cylindrical tubular structures distributed in an array, a second opening for flowing of a heat exchange medium being provided on a tube wall of the second cylindrical tubular structure.
Nakahama teaches the first micro-fin array comprises a plurality of first cylindrical tubular structures distributed in an array (8a; Fig. 12A-12C), a first opening (see opening on side thereof) for flowing of a heat exchange medium being provided on a tube wall of the first cylindrical tubular structure, the second micro-fin array comprises a plurality of second cylindrical tubular structures distributed in an array (10b; Fig. 12A-12C), a second opening (see opening on side thereof) for flowing of a heat exchange medium being provided on a tube wall of the second cylindrical tubular structure, in order to provide smoother flow transitions, and improving cooling performance (¶[0085-0086]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the tubular structures of Nakahama, in order to provide smoother flow transitions, and improving cooling performance (¶[0085-0086]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US10096537) in view of Tadafumi (CN101416307) and Choi (US20060157227).
	Regarding claims 8-9, Chen teaches the limitations of claims 1 and 6, and Chen does not teach an inner surface of the high-pressure heat exchange channel and a surface of the first micro-fin array are coated with a hydrophilic coating or a hydrophobic coating, and an inner surface of the low-pressure heat exchange channel and a surface of the second micro-fin array are coated with a hydrophilic coating or a hydrophobic coating.
	Choi teaches an inner surface of the heat exchange channel and a surface of the micro-fin array are coated with a hydrophilic coating or a hydrophobic coating (¶[0041]), in order to improve the heat transfer efficiency (¶[0041]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the hydrophilic coating of Choi to the low and high pressure channels and fin arrays of Chen, in order to improve the heat transfer efficiency (¶[0041]).
Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US10096537) in view of Tadafumi (CN101416307) and Tilton (US20060080975).
Regarding claims 10-12 and 14, Chen as modified teaches the limitations of claims 1-3 and 6, and Chen further teaches a heat exchange medium flows into a high-pressure heat exchange channel and absorbs heat (Col. 41, lines 35-40 “pre-jetted and post jetted liquid can absorb heat”) in the high-pressure heat exchange channel to exchange heat, a fluid after absorbing heat being sprayed to a low-pressure heat exchange channel through a nozzle disposed inside a nozzle portion, and flowing out after secondary heat absorption in the low-pressure heat exchange channel, and Chen further teaches wherein the liquid may be vaporizable liquid (Col. 1, lines 40-45), however, fails to explicitly teach the heat exchange medium absorbs heat in the high-pressure heat exchange channel to exchange heat through boiling, a gas-liquid mixture obtained after the boiling being sprayed to a low-pressure heat exchange channel through a nozzle.
Tilton teaches preheating the pre-jetted heat exchange medium to provide a gas-liquid mixture by boiling, and the gas-liquid mixture obtained after boiling being sprayed through a nozzle (¶[0067]), in order to provide more effective cooling by providing a combined gas-liquid mixture (¶[0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to the heat exchange medium absorbs heat in the high-pressure heat exchange channel to exchange heat through boiling, a gas-liquid mixture obtained after the boiling being sprayed to a low-pressure heat exchange channel through a nozzle, in light of the teachings of Tilton, in order to provide more effective cooling by providing a combined gas-liquid mixture (¶[0056]).
NOTE: Regarding claim interpretation, the conditional recitation “wherein when a heat flux rises to a specific level during the heat exchange, the nozzle produces a high-speed jetting effect, accelerating a speed at which gas generated through the boiling leaves a wall surface with which the heat exchange medium exchanges heat, produces high-speed convective heat exchange inside the nozzle, and forms heat dissipation through high-speed spray inside the low-pressure heat exchange channel” (bolded for emphasis), is not considered required to meet the method claim.  See MPEP 2111.04, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” 
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US10096537) in view of Tadafumi (CN101416307) and Nakahama (US20020112847) and Tilton (US20060080975).
Regarding claims 13 and 15, Chen as modified teaches the limitations of claims 5 and 7, and Chen further teaches a heat exchange medium flows into a high-pressure heat exchange channel and absorbs heat (Col. 41, lines 35-40 “pre-jetted and post jetted liquid can absorb heat”) in the high-pressure heat exchange channel to exchange heat, a fluid after absorbing heat being sprayed to a low-pressure heat exchange channel through a nozzle disposed inside a nozzle portion, and flowing out after secondary heat absorption in the low-pressure heat exchange channel, and Chen further teaches wherein the liquid may be vaporizable liquid (Col. 1, lines 40-45), however, fails to explicitly teach the heat exchange medium absorbs heat in the high-pressure heat exchange channel to exchange heat through boiling, a gas-liquid mixture obtained after the boiling being sprayed to a low-pressure heat exchange channel through a nozzle.
Tilton teaches preheating the pre-jetted heat exchange medium to provide a gas-liquid mixture by boiling, and the gas-liquid mixture obtained after boiling being sprayed through a nozzle (¶[0067]), in order to provide more effective cooling by providing a combined gas-liquid mixture (¶[0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to the heat exchange medium absorbs heat in the high-pressure heat exchange channel to exchange heat through boiling, a gas-liquid mixture obtained after the boiling being sprayed to a low-pressure heat exchange channel through a nozzle, in light of the teachings of Tilton, in order to provide more effective cooling by providing a combined gas-liquid mixture (¶[0056]).
NOTE: Regarding claim interpretation, the conditional recitation “wherein when a heat flux rises to a specific level during the heat exchange, the nozzle produces a high-speed jetting effect, accelerating a speed at which gas generated through the boiling leaves a wall surface with which the heat exchange medium exchanges heat, produces high-speed convective heat exchange inside the nozzle, and forms heat dissipation through high-speed spray inside the low-pressure heat exchange channel” (bolded for emphasis), is not considered required to meet the method claim.  See MPEP 2111.04, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US10096537) in view of Tadafumi (CN101416307) and Choi (US20060157227) and Tilton (US20060080975).
Regarding claims 16-17, Chen as modified teaches the limitations of claims 8-9, and Chen further teaches a heat exchange medium flows into a high-pressure heat exchange channel and absorbs heat (Col. 41, lines 35-40 “pre-jetted and post jetted liquid can absorb heat”) in the high-pressure heat exchange channel to exchange heat, a fluid after absorbing heat being sprayed to a low-pressure heat exchange channel through a nozzle disposed inside a nozzle portion, and flowing out after secondary heat absorption in the low-pressure heat exchange channel, and Chen further teaches wherein the liquid may be vaporizable liquid (Col. 1, lines 40-45), however, fails to explicitly teach the heat exchange medium absorbs heat in the high-pressure heat exchange channel to exchange heat through boiling, a gas-liquid mixture obtained after the boiling being sprayed to a low-pressure heat exchange channel through a nozzle.
Tilton teaches preheating the pre-jetted heat exchange medium to provide a gas-liquid mixture by boiling, and the gas-liquid mixture obtained after boiling being sprayed through a nozzle (¶[0067]), in order to provide more effective cooling by providing a combined gas-liquid mixture (¶[0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to the heat exchange medium absorbs heat in the high-pressure heat exchange channel to exchange heat through boiling, a gas-liquid mixture obtained after the boiling being sprayed to a low-pressure heat exchange channel through a nozzle, in light of the teachings of Tilton, in order to provide more effective cooling by providing a combined gas-liquid mixture (¶[0056]).
NOTE: Regarding claim interpretation, the conditional recitation “wherein when a heat flux rises to a specific level during the heat exchange, the nozzle produces a high-speed jetting effect, accelerating a speed at which gas generated through the boiling leaves a wall surface with which the heat exchange medium exchanges heat, produces high-speed convective heat exchange inside the nozzle, and forms heat dissipation through high-speed spray inside the low-pressure heat exchange channel” (bolded for emphasis), is not considered required to meet the method claim.  See MPEP 2111.04, “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763